PCIJ_AB_69_Losinger_CHE_YUG_1936-12-14_ORD_01_DI_00_FR.txt. 1936.

Le 14 décembre.

Rôle général
nos 64 et 67.

99

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ORDONNANCE RENDUE LE 14 DÉCEMBRE 1936

ANNÉE JUDICIAIRE 1936

AFFAIRE LOSINGER & CE, S. A.
(DÉSISTEMENT)

Présents : Sir CECIL Hurst, Président; M. GUERRERO, Vice-
Président ; le comte RosTwoROWSKI, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, ANZILOTTI, NEGULESCO,
Jhr. van Evsinca, MM. Nacaoxa, Hupson, HAMMAR-
SKJOLD, juges.

La Cour permanente de Justice internationale,

ainsi composée,
aprés délibéré en Chambre du Conseil,

vu Varticle 48 du Statut de la Cour,
vu l’article 68 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête, déposée et enregistrée au Greffe de la Cour
le 23 novembre 1935, par laquelle la Confédération suisse, invo-
quant les déclarations d’acceptation par la Suisse et par la
Yougoslavie de la disposition facultative de l’article 36, alinéa 2,
du Statut de la Cour, a introduit devant la Cour une instance
contre le Royaume de Yougoslavie, demandant à la Cour de
déclarer que le Gouvernement yougoslave ne peut. pas, sur la
base d’un acte législatif postérieur en date à un contrat conclu
entre lui et la Société anonyme suisse Losinger & Cie, se libérer
de l’effet d’une clause compromissoire stipulée dans ce contrat;

4
100 A/B 69. — AFFAIRE LOSINGER & Cie, S. A.

Vu la désignation de M. Georges Sauser-Hall, professeur de
droit à l'Université de Genève, comme agent du Gouverne-
ment suisse, et de M. Slavko Stoykovitch, agent général du
Gouvernement yougoslave près les tribunaux arbitraux mixtes,
comme agent du Gouvernement yougoslave ;

Vu l'acte, déposé au Greffe de la Cour le 27 mars 1936, par
lequel le Gouvernement yougoslave a introduit une exception
préliminaire demandant à la Cour de se déclarer incompétente
pour juger le litige soumis par le Conseil fédéral suisse en vertu
de l’article 36 du Statut et, subsidiairement, de déclarer la
requête du Conseil fédéral suisse irrecevable en raison de non-
épuisement des voies de recours misés à la disposition de la
maison Losinger & Cie par le droit interne yougoslave ;

Vu l'ordonnance du 27 juin 19361, par laquelle la Cour a
joint l’exception au fond de l'instance, pour être statué par
un seul et même arrêt sur ladite exception et éventuellement
sur le fond, et a fixé les délais pour le dépôt des pièces
ultérieures sur le fond, savoir pour le Contre-Mémoire du
Gouvernement yougoslave, le 3 août 1936, pour la Réplique
du Gouvernement suisse, le 21 août 1936, pour la Duplique du
Gouvernement yougoslave, le 11 septembre 1936;

Vu le dépôt du Contre-Mémoire du Gouvernement yougo-
slave dans le délai fixé ; |

Vu la lettre, datée du 7 août 1936 et enregistrée au Greffe
le ro août, par laquelle l’agent du Gouvernement suisse, invo-
quant l’ordonnance du 27 juin 1936, dont un considérant relève
que la fixation des délais avait lieu « sans préjudice des modi-
fications qu’il pourrait apparaître comme désirable d’y apporter
au cas ot..... les Parties entreraient en pourparlers pour un
arrangement amiable », a demandé la prorogation au 15 octobre
1936 du délai pour le dépôt de la Réplique, en raison de
négociations en cours entre le Royaume de Yougoslavie et la
maison Losinger & Cie;

Vu Vordonnance du 11 août 1936, par laquelle le Président
en fonctions de la Cour, faisant droit à cette demande, a pro-
rogé au 15 octobre 1936 la date d’expiration du délai afférent
au dépôt de la Réplique du Gouvernement suisse et a prorogé
le délai afférent au dépôt de la Duplique du Gouvernement
yougoslave, réservant, pour une ordonnance à rendre ulté
rieurement, la fixation de la date de ce dépôt ;

Vu l'ordonnance du 6 octobre 1936, par laquelle, sur une
nouvelle demande de l'agent du Gouvernement suisse, invo-
quant l’état des négociations visées dans la lettre du 7 août
1936, le Président de la Cour a prorogé au rer décembre 1936

1 Publications de la Cour, Série A/B, fasc. n° 67.

5
IOI A/B 09. — AFFAIRE LOSINGER & Cie, S. A,

la date de l’expiration du délai fixé en dernier lieu pour la
présentation de la Réplique ;

Considérant que, par lettre du 23 novembre 1936, enregistrée
au Greffe le 25 novembre, l’agent du Gouvernement yougoslave,
ayant. fait savoir qu’une entente définitive était intervenue
entre le Gouvernement fédéral suisse et le Gouvernement
yougoslave pour ne pas poursuivre l'instance engagée par la
requête du Gouvernement fédéral à propos de l'affaire Losinger
& Cie, a notifié, conformément à l'article 68 du Règlement de
la Cour, que les deux Parties renoncaient à poursuivre l'instance
en question et a prié la Cour de donner acte aux Parties de
leur arrangement à l'amiable ;

Considérant que la copie de cette communication a été dûment
transmise à l’agent du Gouvernement suisse ;

Considérant que, par lettre du 27 novembre 1936, enregistrée
au Greffe le 30 novembre, l’agent du Gouvernement suisse,
ayant fait savoir que le Gouvernement yougoslave et le Conseil
fédéral suisse s'étaient définitivement mis d'accord pour renoncer
à poursuivre l'instance engagée par la requête de la Confédé-
ration suisse, a notifié, en se basant sur l’article 68 du Règle-
ment de la Cour, l'entente ainsi intervenue entre les deux
Gouvernements, et a prié la Cour de rendre une ordonnance
donnant acte aux Parties de leur arrangement amiable ;

Considérant que la copie de cette communication a été dûment
transmise à l'agent du Gouvernement yougoslave ;

Considérant qu’aux termes de l’article 68 du Règlement, si,
avant le prononcé de l'arrêt, les parties, d’un commun accord,
font connaître par. écrit à la Cour qu'elles renoncent à pour-
suivre l'instance, la Cour rend une ordonnance prenant acte de
leur désistement et prescrivant la radiation de l'affaire sur le
rôle ;

La Cour

prend acte des communications de l'agent du Gouvernement
suisse et de agent du Gouvernement yougoslave, respective-
ment enregistrées le 30 novembre 1936 et le 25 novembre 1936,
portant désistement des Gouvernements suisse et yougoslave
de l'instance engagée par la requête de la Confédération suisse
du 23 novembre 1935;

ordonne la radiation de l'affaire sur le rdle de la Cour.
102 A/B 69. — AFFAIRE LOSINGER & Cie, 5. A,

Fait au Palais de la Paix, à La Haye, le quatorze décembre
mil neuf cent trente-six, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront trans-
mis respectivement au Gouvernement suisse et au Gouverne-
ment yougoslave.

Le Président de la Cour :
(Signé) CEcIL J. B. HURST.

Le Greffier-adjoint de la Cour:
(Signé) J. JoRSTAD.
